

115 HR 2546 IH: FCC CIO Parity Act 
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2546IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mrs. Mimi Walters of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure the Chief Information Office of the Federal Communications Commission has a significant
			 role in decisions related to information technology, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the FCC CIO Parity Act . 2.CIO authority (a)In generalThe Federal Communications Commission shall ensure that the Chief Information Officer of the Commission has a significant role in—
 (1)the decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology;
 (2)the management, governance, and oversight processes related to information technology; and (3)the hiring of personnel with information technology responsibilities.
 (b)CIO approvalThe Chief Information Officer of the Commission, in consultation with the Chief Financial Officer of the Commission and budget officials, shall specify and approve the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.
			